 

Exhibit 10.1

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
14, 2017, is among SAMSON OIL AND GAS USA, INC., a Colorado corporation
(“Borrower”), SAMSON OIL & GAS LIMITED, an Australian public company (the
“Parent”), SAMSON OIL AND GAS USA MONTANA, INC., a Colorado corporation (“Samson
Montana”, and together with the Parent, collectively, the “Guarantors”, and
each, individually, a “Guarantor”), the Lenders party hereto, and MUTUAL OF
OMAHA BANK, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”) and as L/C Issuer.

 

R E C I T A L S

 

A.       Borrower, the financial institutions party thereto, and Administrative
Agent are parties to that certain Credit Agreement dated as of January 27, 2014,
as amended by (i) that certain First Amendment to Credit Agreement dated as of
November 24, 2014, (ii) that certain Second Amendment to Credit Agreement dated
as of May 13, 2015, (iii) that certain Third Amendment to Credit Agreement dated
as of March 31, 2016, (iv) that certain Fourth Amendment to Credit Agreement
dated as of June 30, 2016, (v) that certain Fifth Amendment to Credit Agreement
dated as of September 29, 2016, and (vi) that certain Sixth Amendment to Credit
Agreement dated as of May 5, 2017 (such Credit Agreement, as so amended, the
“Original Credit Agreement”).

 

B.       The parties desire to amend the Original Credit Agreement as
hereinafter provided.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Same Terms. All terms used herein which are defined in the Credit
Agreement (as hereinafter defined) shall have the same meanings when used
herein, unless the context hereof otherwise requires or provides. In addition,
(a) all references in the Loan Documents to the “Credit Agreement” or the
“Agreement” shall mean the Credit Agreement, as the same shall hereafter be
amended from time to time, and (b) all references in the Loan Documents to the
“Loan Documents” shall mean the Loan Documents, as amended by this Amendment and
the Modification Papers, as the same shall hereafter be amended from time to
time. In addition, the following terms have the meanings set forth below:

 

“Credit Agreement” means the Original Credit Agreement as amended by this
Amendment.

 

“Effective Date” means the date when (a) all Lenders have executed this
Amendment, and (b) the conditions set forth in Section 2 of this Amendment have
been complied with to the satisfaction of the Administrative Agent, unless
waived in writing by the Administrative Agent.

 

“Modification Papers” means this Amendment, the Authorization Certificate and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.

 

2.       Conditions Precedent. The obligations, agreements and waivers of
Lenders as set forth in this Amendment are subject to the satisfaction (in the
opinion of Administrative Agent), unless waived in writing by Administrative
Agent, of each of the following conditions (and upon such satisfaction, this
Amendment shall be deemed to be effective as of the Effective Date):

 

(a)       Seventh Amendment to Credit Agreement. This Amendment shall be in full
force and effect.

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 1





 

 

 

(b)       Authorization Certificate. Borrower shall have executed and delivered
to Administrative Agent a certificate (the “Authorization Certificate”), in form
and substance satisfactory to Administrative Agent, authorizing the execution,
delivery and performance by Borrower of the Modification Papers.

 

(c)       Upfront Fee. Borrower shall have paid Administrative Agent for the
ratable benefit of the Lenders an upfront fee of $36,000, which fee is deemed to
be fully earned, due and payable as of the date hereof.

 

(d)       Fees and Expenses. Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

 

3.       Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be deemed to be amended as follows:

 

(a)       The definitions of “Revolving Maturity Date” and “Term Loan Maturity
Date” in Section 1.01 of the Original Credit Agreement shall be amended and
restated to read in their entirety as follows:

 

“‘Revolving Maturity Date’ means October 31, 2018; provided however, if such
date is not a Business Day, the Revolving Maturity Date shall be the next
preceding Business Day.

 

‘Term Loan Maturity Date’ means October 31, 2018; provided however, if such date
is not a Business Day, the Term Loan Maturity Date shall be the next preceding
Business Day.”

 

(b)       Section 7.12(d) of the Original Credit Agreement shall be amended and
restated to read in its entirety as follows:

 

“(d) Minimum Liquidity. Maintain minimum Liquidity, as of the end of each
calendar month, of not less than (i) for the period from the Sixth Amendment
Effective Date through and including December 31, 2017, $1,500,000, and (ii)
beginning January 1, 2018 and thereafter, 10% of the Borrowing Base then in
effect.”

 

4.       Specified Defaults; Limited Waiver.

 

(a)       Certain Events of Default have occurred under the Original Credit
Agreement as a result of (i) the failure by Borrower to comply with Section 8.07
of the Original Credit Agreement, whereby Borrower was required to limit general
and administrative expenses to an amount not more than the amount set forth
therein, for the 12-month period ending March 31, 2017, and (ii) the failure by
Borrower to maintain the minimum Liquidity required pursuant Section 7.12(d) of
the Original Credit Agreement for the calendar month ending March 31, 2017, each
of which is an Event of Default under Section 9.01(b) of the Original Credit
Agreement (such Events of Default, collectively, the “Specified Defaults”).
Borrower has requested that Administrative Agent and the Required Lenders waive
the Specified Default. Subject to the terms and conditions of this Amendment,
including Section 2 hereof, Administrative Agent and the Required Lenders hereby
waive the Specified Defaults.

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 2





 

 

 

(b)       Except for the limited waiver set forth in Section 4(a) hereof and
except as otherwise provided herein, no provision hereof shall constitute a
waiver of any of the terms or conditions of the Credit Agreement or any other
Loan Document other than those terms or conditions expressly addressed herein
(and even in such instance, only to the extent explicitly addressed herein).
Other than as expressly set forth in this Amendment, nothing contained in this
Amendment shall be construed as a waiver of any Default or Event of Default or a
consent to any action or inaction by Borrower, any Subsidiary or any other Loan
Party, nor shall it be construed as a course of dealing or conduct on the part
of Administrative Agent or any Lender. All rights and remedies now or hereafter
available to Administrative Agent or any Lender are hereby reserved. The limited
waiver set forth herein shall be effective only in this specific instance and
for the specific purpose for which it is given, and this limited waiver shall
not entitle Borrower or any other Loan Party to any other or further waiver or
consent in any similar or other circumstance.

 

5.       Post-Closing Covenants.

 

(a)       On or before the date that is 30 days after the Effective Date (or
such later date as Administrative Agent may agree in writing), Borrower shall
deliver, or cause to be delivered, each of the following, each in form and
substance satisfactory to Administrative Agent:

 

(i)       amendments to the Oil and Gas Mortgages to reflect, among other
things, the Revolving Maturity Date and the Term Loan Maturity Date, as amended
hereby (the “Mortgage Amendments”), each duly executed and delivered by the
applicable Loan Party; and

 

(ii)       a favorable opinion of counsel of Borrower and each other Loan Party
covering such matters incident to the Mortgage Amendments as Administrative
Agent may reasonably request.

 

(b)       Any failure by Borrower to comply with the terms of this Section 5
shall constitute an immediate Event of Default under the Loan Documents.

 

6.       Certain Representations. Each of Borrower and Guarantors represents and
warrants that, as of the Effective Date: (a) each Loan Party has full power and
authority to execute the Modification Papers to which it is a party, and such
Modification Papers constitute the legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery and performance by each Loan Party of the Modification Papers to which
it is a party. In addition, each of Borrower and Guarantors represents that
after giving effect to this Amendment all representations and warranties
contained in the Credit Agreement and the other Loan Documents to which such
Person is a party are true and correct in all material respects (provided that
any such representations or warranties that are, by their terms, qualified by
reference to materiality or a Material Adverse Effect shall be true and correct
in all respects) on and as of the Effective Date as if made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects (or, with respect to any such
representations or warranties that are, by the terms, qualified by reference to
materiality or a Material Adverse Effect, are true and correct in all respects)
as of such earlier date.

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 3





 

 

 

7.       No Further Amendments. Except as previously amended in writing or as
amended hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties hereto.

 

8.       Acknowledgments and Agreements. Each of Borrower and Guarantors (a)
acknowledges that on the date hereof all outstanding Obligations are payable in
accordance with their terms, and (b) waives any defense, offset, counterclaim or
recoupment with respect thereto. Borrower, Guarantors, Administrative Agent, L/C
Issuer and each Lender do hereby adopt, ratify and confirm the Credit Agreement,
as previously amended in writing and as amended hereby, and acknowledge and
agree that the Credit Agreement is and remains in full force and effect. Each of
Borrower and Guarantors acknowledges and agrees that its liabilities and
obligations under the Credit Agreement and under the other Loan Documents are
not impaired in any respect by this Amendment. Any breach of any
representations, warranties and covenants under this Amendment shall be a
Default or an Event of Default, as applicable, under the Credit Agreement.

 

9.       Limitation on Agreements. The modifications set forth herein are
limited precisely as written and shall not be deemed (a) to be a consent under
or a waiver of or an amendment to any other term or condition in the Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Credit Agreement and the other Loan Documents or any of the
other documents referred to herein or therein. The Modification Papers shall
constitute Loan Documents for all purposes.

 

10.       Confirmation of Security. Each of Borrower and Guarantors hereby
confirms and agrees that all of the Collateral Documents that presently secure
the Obligations shall continue to secure, in the same manner and to the same
extent provided therein, the payment and performance of the Obligations.

 

11.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Amendment by facsimile or other electronic means
shall be deemed effective as delivery of a manually executed counterpart.

 

12.       Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Credit Agreement captioned “Governing Law, Jurisdiction;
Etc.” and Section 11.16 of the Credit Agreement captioned “Waiver of Right to
Trial by Jury” are incorporated herein by reference for all purposes.

 

13.       Release. In consideration of the agreements set forth in this
Amendment, each of Borrower and Guarantors represents and warrants that as of
the date of this Amendment, there are no claims, offsets, defenses or
counterclaims to the obligations of such Person under the Loan Documents to
which it is a party, and in accordance therewith, each of Borrower and
Guarantors:

 

(a)       waives any and all such claims, offsets, defenses or counterclaims,
whether known or unknown, arising under the Loan Documents prior to the
Effective Date; and

 

(b)       releases and discharges each of the Administrative Agent and the
Lenders and their respective officers, directors, employees, agents,
shareholders, affiliates and attorneys (the “Released Parties”) from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
other demands whatsoever, whether known or unknown, suspected or unsuspected, in
law or equity, which such Person ever had, now has or claims to have or may have
against any Released Party arising prior to the Effective Date and from or in
connection with the Loan Documents or the transactions contemplated thereby,
except, with respect to any Released Party, those resulting from the gross
negligence or willful misconduct of such Released Party, as determined by a
court of competent jurisdiction by a final and non-appealable judgment.

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 4 





 

 

 

14.       Entirety, Etc. This Amendment and the other Modification Papers and
all of the other Loan Documents embody the entire agreement between the parties.
THIS AMENDMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

[This space is left intentionally blank. Signature pages follow.]

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 5



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 



  BORROWER:             SAMSON OIL AND GAS USA, INC.             By: /s/ Terry
Barr       Terry Barr       President, Treasurer and CEO             GUARANTORS:
            SAMSON OIL & GAS LIMITED             By: /s/ Terry Barr       Terry
Barr       Managing Director, CEO & President             SAMSON OIL AND GAS USA
MONTANA, INC.             By: /s/ Terry Barr       Terry Barr       President,
Treasurer and CEO  

 

 



SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page





 

 

 

 

          ADMINISTRATIVE AGENT:             MUTUAL OF OMAHA BANK,     as
Administrative Agent             By: /s/ J. Keith Miller       J. Keith Miller  
    Senior Energy Lender             LENDERS:             MUTUAL OF OMAHA BANK  
          By: /s/ J. Keith Miller       J. Keith Miller       Senior Energy
Lender  



 

 





SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page





 

 

